Citation Nr: 0408132	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  95-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to service connection for pelvic adhesions.

4.  Entitlement to service connection for residuals of head 
injury, claimed as headaches.

5.  Entitlement to service connection for disability due to 
fibrocystic disease.

6.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee.

7.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1993.  She served in the Southwest Asia theatre of 
operations from August 1990 to April 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1994 rating decision by the New York, New York 
Department of Veterans Affairs (VA) Regional Office (RO).  
Thereafter, the case was transferred to the Winston-Salem, 
North Carolina RO, which is presently handling the current 
appeal.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the service connection 
issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the service connection claims at issue, there 
is nothing in the record that satisfies the notification 
requirements of the VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to her claims. 

In a statement dated in September 1999, the veteran has 
indicated that she received treatment for her knee 
disabilities twice a month from the Fayetteville, North 
Carolina VA Medical Center (VAMC).  While surgical records 
from the Fayetteville VAMC dated in June 1999 are of record, 
there is no indication that the RO requested copies of all 
the veteran's pertinent treatment records from the 
Fayetteville VAMC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records from the aforementioned 
VA medical facility.

With regard to the veteran's right knee disability, June 2003 
VA clinical records indicate that the veteran underwent right 
knee excision of a neuroma and screw removal.  The Board 
notes that no medical records have been requested for the 
period since June 2003.  Furthermore, with regard to both the 
veteran's right and left knee disabilities, the Board has 
determined that the report of the veteran's most recent VA 
examination in April 2002 is not adequate for rating purposes 
because it does not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2003).  Specifically, 
the examiner did not assess functional impairment due to 
incoordination, weakened movement and excess fatigability in 
terms of additional degrees of limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, after 
obtaining up-to-date treatment records, the RO should 
schedule the veteran for a new VA examination. 

With regard to the veteran's claims for service connection 
for residuals of head injury (claimed as headaches) and 
pelvic adhesions, the veteran has been diagnosed with 
headaches and chronic pelvic adhesions; however, the VA 
examiners did not provide opinions concerning the etiology of 
any currently diagnosed headaches or pelvic adhesions.  For 
this reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that she should submit any 
pertinent evidence in her possession.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment (and in 
particular, records which may have been 
prepared from June 1999 to the present) 
from the Fayetteville VAMC.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified.

3.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
her to submit the outstanding evidence. 

4.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected left and right knee 
disabilities.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays, 
should be performed.  

The examiner should undertake range of 
motion studies of both knees, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of each knee.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

6.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any chronic headache 
disability.  The claims files must be 
made available to and reviewed by the 
examiner.  

Based upon the review of the claims files 
and the examination results, the examiner 
should express an opinion concerning 
whether it is at least as likely as not 
that any currently-diagnosed headache 
disability is etiologically related to 
veteran's military service, to include 
any head injury sustained therein.  The 
rationale for all opinions expressed must 
also be provided.  

7.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present pelvic 
adhesions.  The claims files must be made 
available to and reviewed by the 
examiner.  

Based upon the review of the claims files 
and the examination results, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's pelvic adhesions are 
etiologically related to her military 
service.  The rationale for all opinions 
expressed must also be provided.

8.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  In evaluating the 
veteran's service-connected knee 
disabilities, the RO should consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail. 

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




